         Case 1:17-cv-04179-DLC Document 238 Filed 09/27/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                                 17-cv-4179-DLC
 COMMISSION,

                                        Plaintiff,
                                                                          ECF CASE
        - against -

 ALPINE SECURITIES CORPORATION,

                                        Defendant.


   [PROPOSED] PERMANENT INJUNCTION AND FINAL JUDGMENT AGAINST
                  ALPINE SECURITIES CORPORATION

       The Court, having entered Opinions and Orders finding that Alpine Securities

Corporation (“Defendant”) violated Section 17 of the Securities Exchange Act of 1934 (the

“Exchange Act”) [15 U.S.C. § 78q(a)] and Rule 17a-8 thereunder [17 C.F.R. § 240.17a-8], and

on September 12, 2019, having ordered that a permanent injunction will be entered against

Defendant and that Defendant shall pay a civil penalty in the amount of $12,000,000:

                                                     I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 17(a) of the

Exchange Act [15 U.S.C. § 78q(a)] by acting as a national securities exchange, member therof,

broker or dealer who transacts a business in securities through the medium of any such member,

registered securities association, registered broker or dealer, registered municipal securities

dealer municipal advisor, registered securities information processor, registered transfer agent,

nationally recognized statistical rating organization, or registered clearing agency, and failing to

make and keep for prescribed periods such records, furnish such copies thereof, or make and

                                                     1
         Case 1:17-cv-04179-DLC Document 238 Filed 09/27/19 Page 2 of 4



disseminate such reports as the Securities and Exchange Commission (“Commission”), by rule,

prescribes as necessary or appropriate in the public interest, for the protection of investors, or

otherwise in furtherance of the purposes of the Exchange Act.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 17a-8 promulgated under Section

17(a) of the Exchange Act [17 C.F.R. § 240.17a-8] by acting as a registered broker or dealer who

is subject to the requirements of the Currency and Foreign Transactions Reporting Act of 1970

and failing to comply with the reporting, recordkeeping and record retention requirements of

chapter X of title 31 of the Code of Federal Regulations. Defendant is permanently restrained

and enjoined from failing to, where chapter X of title 31 of the Code of Federal Regulations and

§ 240.17a-4 require the same records or reports to be preserved for different periods of time,

preserving such records or reports for the longer period of time.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                  2
         Case 1:17-cv-04179-DLC Document 238 Filed 09/27/19 Page 3 of 4




                                                 III.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $12,000,000 to the Securities and Exchange Commission pursuant

to Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)]. Defendant shall make this payment

within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Alpine Securities Corporation as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.


                                                  3
       Case 1:17-cv-04179-DLC Document 238 Filed 09/27/19 Page 4 of 4




Dated: ______________, _____

                                   ____________________________________
                                   DENISE COTE
                                   UNITED STATES DISTRICT JUDGE




                                     4
